PARTIALLY DISSENTING OPINION.
The statement that the exclusive right to fish at a certain place in either public or private waters is a property right and that a direct injury to such a right is actionable is not challengeable, to which there may be added that the pollution of a stream to the injury of the right is a direct injury entitling the owner to nominal damages, whether there has been any actual injury in a proved amount or not.
And it has been settled, if anything on this subject can be regarded as settled in this jurisdiction, that the only exclusive right to fish in the navigable waters of this *Page 553 
state is that which belongs to the riparian owner co-extensive with the boundaries of his soil under the bed next adjacent to his bank or banks, and this for commercial fishing, and that all other fishing rights in such waters are fisheries in common. State Game  Fish Comm. v. Louis Fritz Co., 187 Miss. 539,193 So. 9, wherein the opinion in this regard, pages 563 to 567 of 187 Miss., pages 11, 13, of 193 So., had the concurrence of the majority of the judges.
There is scarcely a word in the testimony and certainly there was no substantial evidence that plaintiff was or had been engaged in the catching of fish for commercial purposes; and there is no definite evidence as to the boundaries of her riparian soil, and whether this was much or little. Her whole case was bottomed upon the proposition that fishermen in common who had theretofore generally come from here and there to the waters of the Pascagoula River to fish had, because of the killing of the fish up and down therein, ceased to come to that neighborhood and had, therefore, ceased to avail of the facilities which she had maintained for their use and entertainment, and that her loss and injury was in the profits which she would have thereby made had the fishermen in common continued to come.
The wrong of which she complains is, therefore, one which was inflicted upon the fishermen in common. Assuming for the sake of the argument, but for that purpose only, that each of the fishermen in common would have had a right of action for the injury to him, it would not inure to some other or any other person; for one of the first things learned on opening any text-book on torts is that the breach of duty, which is an essential element, must be one owed to the primary party or parties and that a third party is no party, — in the law of torts a third person cannot be the vicarious beneficiary of a breach of duty owed to another, whether by omission or commission. Numerous authorities to this effect are cited in the third paragraph of the concurring opinion, 21 So.2d at *Page 554 
page 465, the soundness of which no effort was made to controvert in the suggestion of error, for the very good reason that none could well be made.
But the main opinion now handed down says that the injury to the other parties is or in some respects may be so closely connected with plaintiff's business as to become virtually a part of it. No authority is cited which supports the statement, and it is submitted that it not only introduces a novel proposition in the law of torts but one which, if pursued, "would bring on a train of legal consequences which would be intolerable in any practical system of jurisprudence." Except as to nominal damages, I regard it as my duty to adhere to the concurring opinion heretofore given in the case.
L.A. Smith, Sr., J., concurs in the above.